DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG. Pub. 2017/0309606) in view of Wang et al. (US PG. Pub. 2014/0268780).

Regarding claim 1 – Lee teaches a hybrid carrier board (figs. 1D and 8C), comprising:  a printed circuit board (PCB) (upper and lower boards 210 & 220 [paragraph 0032 & 0038] Lee states, “The first substrate 210 may be a printed circuit board (PCB)…a printed circuit board may be used as the second substrate 220”); and a package substrate (100 [paragraph 0038] Lee states, “module substrate 100”) bonded to, and electrically connected with (through pads 215, 115 & 225 & 125), the PCB (210 & 220), wherein a surface (left surface of package substrate 100) of the package substrate (100) is partially exposed outside of the PCB (210 & 220) to form a packaging area, 
 	Lee does not teach a pitch of the solder pads on the packaging area matches a pitch of solder pads of a bare die that is to be installed on the packaging area, and the bare die is an unpackaged semiconductor chip.
 	Wang teaches a carrier board (figs. 6 & 8, 200) having a packaging area (area having component 61 thereon) wherein a pitch of the solder pads (63 [paragraph 0032] Wang states, “connections 63”) on the packaging area matches a pitch (terminals 91 & 92 align with terminals 63 and 67 as shown in figure 8) of solder pads (91 & 92 [paragraph 0045] Wang states, “wiring 91 for the cathode and wiring 92 for the anode”) of a bare die (61 [paragraph 0032] Wang states, “unpackaged bare die 61”) that is to be installed on the packaging area (see figs. 6 and 8), and the bare die (61) is an unpackaged semiconductor chip ([paragraph 0045] Wang states, “die 61 is made of an optically transparent substrate 94 and semiconductor diode structure 93”; unpackaged as discussed in paragraph 0032).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the hybrid carrier board having a component disposed on the packaging area with matching pitches of solder pads of the respective elements as taught by Lee with the component being a bare die unpackaged 

Regarding claim 4 – Lee in view of Wang teach the hybrid carrier board of claim 1, wherein the package substrate (Lee; fig. 1D, 100) comprises a dielectric layer (see dielectric layers of the package substrate 100 shown in figure 1D [paragraph 0093] Lee states, “the first substrate 210 and the module substrate 100 may be formed of or include a semiconductor material (e.g., silicon)”) and an electrically conductive layer (109 [paragraph 0048] Lee states, “metal patterns 109”), a coefficient of thermal expansion (CTE) of the dielectric layer (silicon material described above) being smaller than or equal to a CTE of an insulating layer (see insulating layers of PCB 210 and 220 [paragraph 0095] Lee states, “The second substrate 220 may be formed of or include a semiconductor material (e.g., silicon)”) of the PCB (The PCB layers 210 & 220 are also made of silicon and will have an equal CTE value).



Regarding claim 6 – Lee in view of Wang teach the hybrid carrier board of claim 5, wherein a material of the dielectric layer (Lee; figs. 1D & 8C, dielectric layers shown in figure 1D of package substrate 100) of the package substrate is ceramic, glass, or silicon ([paragraph 0093] Lee states, “the first substrate 210 and the module substrate 100 may be formed of or include a semiconductor material (e.g., silicon)”), or the material of the dielectric layer of the package substrate and the material of the insulating layer of the PCB are both Bismaleimide Triazine (BT) resin or BT-like resin.

Regarding claim 7 – Lee in view of Wang teach they hybrid carrier board of claim 1, wherein an electrical interface (Lee; fig. 8C, 310 [paragraph 0033] Lee states, “each of the first taps 310 may be a portion of the circuit pattern of the first substrate 210 exposed by a first passivation layer 213”) is disposed on a surface of the PCB (210 & 220). 

Regarding claim 9 – Lee in view of Wang teach the hybrid carrier board of claim 1, wherein the package substrate (Lee; fig. 8C, 100) and the PCB (210 & 220) are bonded together (see fig. 8C).

 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “package substrate and the PCB are bonded together”, does not depend on its method of production, i.e. “lamination”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Laminating is well known to provide effecting bonding between layers and prevent unintentional peeling. 

Regarding claim 10 – Lee in view of Wang teach the hybrid carrier board of claim 9, wherein the PCB comprises a first substack (Lee; fig. 1D & 8C, 210) and a second substack (220), the first substack (210) and second substack (220) being disposed on an upper surface and a lower surface of the package substrate (100), respectively (claimed structure shown in figures 1D and 8C).

Regarding claim 11 – Lee in view of Wang teach the hybrid carrier board of claim 10, wherein a window (Lee; fig. 1D & 8C, second region R2 is considered the “window” as it is consistent with Applicant’s specification) is disposed in the first substack (210) and/or the second substack (220) to expose a portion of the upper surface (100a) and/or lower 

Regarding claim 12 – Lee in view of Wang teach the hybrid carrier board of claim 10, wherein an electrically conductive via-hole (Lee; 212 & 222 [paragraph 0047 & 0048] Lee states, “first via 212…second via 222”) is disposed in the first substack (210) and second substack (220), the electrically conductive via-hole being used to electrically connect the PCB (210 & 220) and package substrate (100; claimed structure shown in figure 1D).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Wang et al. as applied to claim 1 above, and further in view of Liang et al. (US PG. Pub. 2015/0194405).

Regarding claim 3 – Lee in view of Wang teach the hybrid carrier board of claim 1, but fails to teach wherein the pitch between the solder pads on the packaging area is less than or equal to 150 um.
 	Liang teaches a hybrid carrier board (fig. 4, 100) wherein the pitch between the solder pads (230 [paragraph 0026] Liang states, “bump pad 230”) on the packaging area is less than or equal to 150 um ([paragraph 0026] Liang states, “A pitch P2 between adjacent protrusion bump pads 230 may be about 40 .mu.m to about 150 .mu.m”).
 	It would have obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the hybrid carrier board having .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Wang et al. as applied to claim 10 above, and further in view of Kondo et al. (US PG. Pub. 2003/0173105).

Regarding claim 11 – Lee in view of Wang teach the hybrid carrier board of claim 10, but fails to explicitly teach wherein a window is disposed in the first substack and/or the second substack to expose a portion of the upper surface and/or lower surface of the package substrate to serve as the packaging area.
 	Kondo teaches a hybrid carrier board (figs. 1-2) wherein a window (40 [paragraph 0030] Kondo states, “removing portion 40”) is disposed in the first substack (upper substack 21/21a) to expose a portion (see exposed portion of figure 2) of the upper surface to serve as the packaging area (101b is considered the packaging area).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the hybrid carrier board as taught by Lee in view of Wang with the explicit window disposed in the first substack as taught by Kondo because this window feature will prevent shifting of the circuit elements as discussed by Kondo, “heating and pressurizing in the hot-pressing process are uniformly applied to the entire stacked films. As a result, the adhesive strength between .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847